Citation Nr: 1615354	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. 1151 for a skin condition of the legs and feet, claimed to be due to improperly sterilized equipment used by the Department of Veterans Affairs Medical Center to do a prostate biopsy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his caretaker


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to September 1952.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no competent and credible - so ultimately probative - evidence indicating that improperly sterilized equipment used by the VA Medical Center (VAMC) in Portland, Oregon, to do a biopsy of the Veteran's prostate resulted in additional disability, including a skin condition involving his legs and feet.

2.  He does not have any adjudicated service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria are not met for § 1151 compensation for a skin condition of the legs and feet, claimed to be due to improperly sterilized equipment used by a VAMC to do a prostate biopsy.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2015).

3.  The criteria are not met for SMC based on the need for regular A&A.  38 U.S.C.A. §§ 1114, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must advise the Veteran of the type of evidence needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Notice satisfying this preliminary obligation was provided in November 2010 and February 2011 letters.

With regards to the duty to assist, the claims file contains VA and private medical records, statements by the Veteran and lay witnesses, a photograph submitted by the Veteran and the transcript of his recent January 2016 hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board has carefully reviewed the record on appeal and concludes there is no suggestion of other evidence relevant to these claims and, therefore, needing to be obtained and that is obtainable.  VA and the Veteran each attempted, albeit unsuccessfully, to obtain medical records from the Naselle Family Clinic.  The required attempts were made to obtain these additional records and the Veteran appropriately notified of the inability to obtain them.  38 C.F.R. § 3.159(c)(1) and (e)(1).

The Veteran also had a VA compensation examination in March 2011.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report and medical opinion obtained in this instance are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  Accordingly, VA's duty to assist with respect to obtaining an examination and medical opinion has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Legal Analysis

The Veteran partly asserts that he is entitled to § 1151 compensation because he has additional disability - namely, a skin condition affecting his legs and feet - owing to improperly sterilized equipment used by the VAMC in Portland, Oregon, to do a biopsy of his prostate.  He alleges that, as a Pacific Islander, he was more susceptible to consequent infection.  He also asserts that he had a staph infection and general decline in health after the biopsy, and he believes that is more than just coincidence.


When a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law, however, requires not only that the VA treatment in question have resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Based on a comprehensive review of the relevant evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Despite his contentions to the contrary, the evidence of record does not show that it is at least as likely as not (i.e., the benefit-of-the-doubt standard found in 38 C.F.R. § 3.102 and 4.3) that improperly sterilized equipment used by the Portland VAMC to do his prostate biopsy, in turn, resulted in a skin condition affecting his legs and feet.  

Private treatment records dated in March 2008 reflect that the Veteran sought treatment due to a possible prostate infection and decreased immune system function secondary to VA prostate biopsies.  The records appear to be based solely on his self-recounted medical history, not his actual VA treatment records.  And while it is true that VA adjudicators cannot summarily dismiss a history of events the Veteran provides, merely because he is providing it and has an interest, this is permissible if the Veteran's recitation of events is shown to be not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The diagnostic assessments were:  1) urinary tract infection (UTI)/possible prostatitis and 2) eczematous rash on legs.  It was indicated additionally that the Veteran's history would be consistent with chronic prostatitis that temporally may have been caused by the prostate biopsies.  But significantly, these private treatment records do not definitively link his leg rash to VA treatment.  Moreover, to the extent there is merely this suggestion, it is couched in equivocal terms ("may have been caused"), which is insufficient to establish this required correlation.  In past decisions the Court held that saying a condition "could" or "may" be related to something else is tantamount to saying it just as well "could not" or "may not" be related, so, because of this equivocality, an insufficient basis to establish causation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could", or in the moving party's case, "may" or "possibly", without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).

That said, the Court also has made clear that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this posited correlation between a Veteran's claimed disability and service need only be an "as likely as not" proposition.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Aside from that, an etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  In Prejean v. West, 13 Vet. App. 444, 448-9 (2000), the Court held that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  But mere review of the claims file is not dispositive or determinative of an opinion's probative value, owing to the fact that a reliable history may be obtained by other means, such as from the commenting doctor having treated the Veteran personally over a period of time to gain an understanding of his medical history or, as already alluded to, the Veteran, himself, being a reliable historian in recounting this history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In the Neives-Rodriguez decision, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  There is no such supporting statement in this instance.

A February 2010 statement from a nurse relates that, in her experience, the skin on the Veteran's lower extremities did not look like typical psoriasis, and typical tropical treatment done for psoriasis was not helping him.  This statement does not, however, provide the required explanatory rationale; as importantly, the statement also fails to link the Veteran's leg rash to VA treatment.  

The March 2011 VA examination report explains the Veteran had had ongoing skin problems noted as 'callous' on feet in 2002 and then 'eczema' involving trunk and lower extremities in 2006 with subsequent varying diagnostic labels applied thereafter.  This examiner surmised that, although the exact diagnosis of the Veteran's skin problem had varied and the Veteran had, at times, been treated for secondary bacterial and fungal infections of the underlying rash, the underlying diagnosis was NOT (capitalization in original) that of an infection, but rather that of a chronic inflammatory skin disorder that appeared to be either eczema or psoriasis with hyperkeratosis. 

Regarding the purported connection between the Veteran's skin disorder and the prostate biopsy procedure, this commenting VA examiner observed that the patient safety recall in 2006 had involved possible lack of proper instrument cleaning due to the manufacturer's protocol (it was unclear whether this applied to the Veteran's 2002 or 2003 biopsy or both).  The Veteran then had negative testing for HIV and hepatitis disorders.  As these disorders (HIV and Hepatitis B and C) 

were the only chronic disorders that would have been transmitted (i.e., via hematogenous spread through the blood stream) from the local biopsy site (i.e., prostate) to other body sites, there was no way to directly connect the Veteran's skin disorder of the lower extremities (and, in the past, of the trunk) to the prostate biopsy.  The examiner further explained that the Veteran's skin disorder was not primarily an 'infectious' process, rather, an inflammatory process (either eczema or psoriasis with hyperkeratosis), which occasionally became secondarily infected with either bacteria or fungal organisms.  The examiner indicated such secondary infections of inflamed skin were a common and somewhat routine occurrence and were NOT (capitalization in original) indicative of some more systemic or chronic type of infection.  Furthermore, such superficial skin bacterial and fungal infections were not 'chronic' in nature and had responded to short-term treatment.  Finally, while it was true that the Veteran did have a 'local' (bacterial) infection of the prostate after the 2003 biopsy, such local bacterial infections following prostate biopsy were a known possible risk from such biopsies and, as was the case for this Veteran, were appropriately treated with routine antibiotics (the Veteran having received Cipro) and were thus NOT (capitalization in original) indicative of improper care.  In addition, the Veteran had had subsequent UTIs temporally unrelated to prostate biopsy, which were attributable to his ongoing problem with an enlarged prostate.  In summary, the examiner stated that the patient safety recall that involved the prostate biopsy equipment used at the VA for the Veteran's prostate biopsy had NOT (capitalization in original) resulted in any identifiable long-term health problems for this Veteran.  The Veteran's skin disorder was NOT (capitalization in original) due to the care he has received at the VA. 

The Board finds that the March 2011 VA medical opinion is highly probative evidence against the Veteran's claim for § 1151 compensation for a skin condition of the legs and feet.  The opinion was based on a review of the medical record and current physical findings.  The examiner explained her opinions with references to the Veteran's medical history and the current physical findings.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board is mindful of the Veteran's assertions in support of his claim, including his hearing testimony under oath.  He is competent, as an example, to testify as to observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his lay contentions that improperly sterilized equipment used by the Portland VAMC to do his prostate biopsy, in turn, caused or resulted in the skin condition affecting his legs and feet are not probative of this determinative issue.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether improperly sterilized equipment used by the Portland VAMC to conduct a prostate biopsy resulted in a skin condition of his legs and feet) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011) (explaining this determination of whether lay versus medical evidence is needed to support a claim is fact specific, so a case-by-case decision); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The March 2011 VA medical opinion completely disassociates any skin condition affecting the Veteran's legs and feet from his VA treatment, including especially the prostate biopsy at issue.  And the Board has discussed why the VA examiner's opinion is more probative (meaning more competent and credible) than the Veteran's lay assertions to the contrary or, for that matter, even the other medical evidence in the file.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


In sum, the most probative evidence of record does not show that it is at least as likely as not that improperly sterilized equipment used by the Portland VAMC to do a prostate biopsy resulted in a skin condition of the Veteran's legs and feet.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning next to the remaining claims, SMC based on the need for regular A&A and a TDIU each require service-connected disability.  See 38 U.S.C.A. § 1114(l)  (West 2014); 38 C.F.R. § 3.350(b) (2015), and 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2015), respectively. 

The Veteran conversely does not have any adjudicated service-connected disability.  Thus, as a matter of law, these remaining claims necessarily cannot prevail.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Section 1151 compensation for a skin condition of the legs and feet, claimed to be due to improperly sterilized equipment used by the VAMC to do a prostate biopsy, is denied.

A TDIU is denied.

SMC based on the need for regular A&A is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


